Exhibit 10.42

November 6, 2019

Mr. James J. Comitale

Executive Vice President and General Counsel Rite
Aid Corporation

30 Hunter Lane Camp Hill, PA 17011

RE: Agreement dated as of October 26, 2015 by and between Rite Aid Corporation
(the "Company") and James J. Comitale ("Executive"), as amended from time to
time (the "Agreement")

Dear Jim:

I am pleased to provide you with this letter in order to update the Agreement to
reflect your promotion to the position of Executive Vice President and General
Counsel of the Company, effective September 18, 2019 (the "Amendment Date"). The
accompanying increase in base salary already is effective and has been in place
for some time.

In consideration of your appointment and of other good and valuable
consideration, the receipt of which is acknowledged:

1.          Section 2.1 ("Position and Duties-Generally") is hereby amended  by:

a.    deleting the term "Senior Vice President and General Counsel" and
replacing it with the term "Executive Vice President and General Counsel" in the
first sentence of Section 2.1;

b.    deleting the term "customary for Senior Vice President" and replacing it
with the term "customary for an Executive Vice President" in the first sentence
of Section 2.1; and

c.    deleting the term "Chief Administrative Officer" and replacing it with the
term "Chief Executive Officer" in the third sentence of Section 2.1.

2.          Section 3.1 ("Base Salary") is hereby amended by deleting the amount
"three hundred and seventy-five thousand dollars ($375,000)" and replacing it
with the amount "five hundred and sixty-seven thousand and five hundred dollars
($567,500)".

3.          Section 4.5 ("Annual Financial Planning Allowance") is hereby
amended by deleting the amount "$3,000.00" and replacing it with the amount
"$5,000.00".

 










 

4.        Section 5.4(a) ("Definition of Good Reason") is hereby amended by
deleting the term "Senior Vice President and General Counsel" and replacing it
with the term "Executive  Vice President  and  General Counsel".

5.         The following  provision  is hereby added  to the Agreement  as a new
Section  7.5:

7.5        Permitted Disclosures.  Pursuant to 18 U.S.C. § 1833(b), Executive
understands that Executive will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
the Company that (a) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Executive's attorney
and (ii) solely for the purpose of reporting or investigating a suspected
violation of law; or (b) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. Executive understands that if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive's attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from (A)
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company; or (B) responding to a valid subpoena, court order or similar legal
process; provided, however, that prior to making any such disclosure pursuant to
this Section 7.5, Executive shall provide the Company with written notice of the
subpoena, court order or similar legal process sufficiently in advance of such
disclosure to afford the Company a reasonable opportunity to challenge the
subpoena, court order or similar legal process.

If you are in agreement with the changes described in the above paragraphs,
please sign both copies of this letter below where indicated, returning one copy
to me and retaining one copy for your records.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 



2



 

 

 

 

 

 

Sincerely,

 

 

 

 

 

Rite Aid Corporation

 

 

 

 

 

By:

/s/ Jessica Kazmaier

 

 

 

Name:

Jessica Kazmaier

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Human Resources Officer

 

 

 

 

 

Agreed:

 

 

 

 

/s/ James J. Comitale

 

 

 

 

James J. Comitale

 

 

 

 

 

 

 

 

